          Case 1:20-cv-00729-LLS Document 14 Filed 09/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BERNARD T. ANDERSON BEY,

                             Plaintiff,
                                                                   20-CV-729 (LLS)
                    -against-
                                                                        ORDER
ACS; NYCHA; DCSE; HRA,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated April 6, 2020, the Court dismissed this action for failure to state a claim

on which relief may be granted, under 28 U.S.C. § 1915(e)(2)(B)(ii). The Court entered

judgment on April 8, 2020. On May 28, 2020, the Court received Plaintiff’s notice of appeal,

motion for an extension of time to appeal, and documents requesting leave to proceed in forma

pauperis (IFP) on appeal. (ECF 9-13.)

       Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if a party moves for an

extension of time within thirty days of the expiration of the time to file notice of appeal, and if

the moving party shows excusable neglect or good cause.. See Fed. R. App. P. 4(a)(5)(A).

       Plaintiff filed the motion for an extension of time within thirty days of the expiration of

the time to file a notice of appeal. He states that he seeks an extension because, “[d]ue to

COVID-19 I am strapped for time and resources to file within the time period allotted.” (ECF

No. 10). The Court grants Plaintiff’s motion for an extension of time, but denies his request for

leave to proceed IFP on appeal. If Plaintiff is unable to afford the cost of his appeal, he can seek

leave from the Court of Appeals to proceed IFP on appeal.
           Case 1:20-cv-00729-LLS Document 14 Filed 09/11/20 Page 2 of 2




                                         CONCLUSION

         The Court grants Plaintiff’s motion for an extension of time to appeal. (ECF No. 10.) The

Court denies Plaintiff’s motion for leave to proceed IFP on appeal. (ECF No. 11.) The Clerk of

Court is directed to mail a copy of this order to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 10, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
